EXHIBIT 99.1 CARL A. CHASE 19311 Puget Lane Spring, Texas 77388 March 14, 2008 Len Ivins, Chairman of the Board Edgeline Holdings, Inc. 1330 Post Oak Blvd. Suite 1600 Houston, Texas 77056 Dear Len: Please accept my resignation as Chief Financial Officer and director of Edgeline Holdings, Inc. effective immediately.I have no disagreements with the company. I have enjoyed my association with the company and look forward to the future success of the company.I wish each of you my best and trust many good things will happen in the future of Edgeline. Regards, /s/ Carl A. Chase Carl A. Chase Cc: Donald Picker
